Name: Commission Regulation (EU) NoÃ 880/2011 of 2Ã September 2011 correcting Regulation (EU) NoÃ 208/2011 amending Annex VII to Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council and Commission Regulations (EC) NoÃ 180/2008 and (EC) NoÃ 737/2008 as regards lists and names of EU reference laboratories Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural activity;  health;  research and intellectual property
 Date Published: nan

 3.9.2011 EN Official Journal of the European Union L 228/8 COMMISSION REGULATION (EU) No 880/2011 of 2 September 2011 correcting Regulation (EU) No 208/2011 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council and Commission Regulations (EC) No 180/2008 and (EC) No 737/2008 as regards lists and names of EU reference laboratories (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down the general tasks, duties and requirements for EU reference laboratories for food and feed and for animal health and live animals. The EU reference laboratories for animal health and live animals are listed in Part II of Annex VII to that Regulation. (2) Commission Regulation (EU) No 87/2011 of 2 February 2011 designating the EU reference laboratory for bee health, laying down additional responsibilities and tasks for that laboratory and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (2) designated the EU reference laboratory in the field of bee health and added it to the list of EU reference laboratories for animal health and live animals. (3) Commission Regulation (EU) No 208/2011 of 2 March 2011 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council and Commission Regulations (EC) No 180/2008 and (EC) No 737/2008 as regards lists and names of EU reference laboratories (3) replaced Annex VII to Regulation (EC) No 882/2004. However, the EU reference laboratory in the field of bee health was omitted from the list of EU reference laboratories for animal health and live animals set out in Part II of Annex VII to Regulation (EC) No 882/2004, as amended by Regulation (EU) No 208/2011. (4) It is important to keep the list of EU reference laboratories set out in Regulation (EC) No 882/2004 updated. The omission in Regulation (EU) No 208/2011 should therefore be corrected. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EU) No 208/2011, in the list of EU reference laboratories for animal health and live animals in Part II of Annex VII to Regulation (EC) No 882/2004, the following point 18 is added: 18. EU reference laboratory for bee health ANSES  Sophia-Antipolis Laboratory Sophia-Antipolis France. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 29, 3.2.2011, p. 1. (3) OJ L 58, 3.3.2011, p. 29.